Citation Nr: 0511930	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from February 1955 to December 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
which denied service connection for a respiratory disorder 
(to include as secondary to exposure to chemicals).  In 
January 2005, the veteran testified at a Board 
videoconference hearing.  


FINDING OF FACT

The veteran currently has a respiratory disorder that was 
caused by his active service.   


CONCLUSION OF LAW

A respiratory disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The veteran served on active duty in the Air Force from 
February 1955 to December 1967.  His service personnel 
records indicate that his occupational specialties were 
listed as a fabric and leather worker and a fabric, leather, 
and rubber product repairman or technician.  These records 
provide evidence in support of the veteran's claim. 

The veteran's service medical records indicate that he was 
treated for respiratory complaints on occasions during 
service.  A December 1958 treatment entry noted that he 
complained of rhinitis and a cough for two days.  The 
impression of the doctor is, unfortunately, illegible.  A 
January 1962 entry report noted that the veteran complained 
that his head was stuffed up and that he had a cough.  It was 
noted that there was mucoid rhinorrhea and boggy nasal 
mucosa.  A February 1960 radiological report noted that the 
veteran was given a routine chest X-ray for an occupational 
health hazard examination.  The X-ray was normal.  However, 
the fact that the service believed such an examination was 
required suggests exposure to something that could be 
considered a "health hazard". 

An April 1963 radiological report noted that the veteran had 
an increasingly severe cough for the past two months with 
weight loss, etc.  The report indicated that the veteran's 
chest was within normal limits.  

An April 1963 clinical record cover sheet noted that the 
veteran was hospitalized for two days.  The diagnosis was 
observation, medical, suspected pulmonary tuberculosis, not 
confirmed.  On a medical history form at the time of the 
November 1967 separation examination, the veteran checked 
that he did not have asthma.  He also checked that he did 
have shortness of breath, pain or pressure in his chest, and 
a chronic cough.  The objective November 1967 separation 
examination included a notation that the veteran's lungs and 
chest were normal.  It was also reported that the veteran was 
hospitalized and evaluated for suspected pulmonary 
tuberculosis in April 1963, but that no disease was found.  
It was noted that there was no weight loss and that a chest 
X-ray in November 1967 was described as negative.  

The separation examination report further indicated that the 
veteran smoked twenty plus cigarettes per day and that he 
complained of shortness of breath and generalized chest pain 
on attempting to run, but that he stated that such symptoms 
would subside with rest.  

The first post-service actual clinical evidence of any 
diagnosed respiratory disorder is in October 2000, decades 
after the veteran's separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

VA and private treatment records show treatment for variously 
diagnosed respiratory disorders including asthma, chronic 
fibrosis, and chronic obstructive pulmonary disease (COPD).  

In an August 2002 statement, M. Bourghli, M.D., reported that 
he evaluated the veteran for chronic dyspnea and wheezing.  
Dr. Bourghli noted that the veteran smoked about 40 packs of 
cigarettes a year and quit in 1980s.  The veteran reported 
that he worked for the Air Force and then for the Department 
of Defense and that during his work in airplane maintenance 
he was exposed to multiple chemicals and fumes without proper 
protection.  He indicated that he was exposed to paint, paint 
thinners, resins, glues, and primers.  Dr. Bourghli stated 
that the veteran's exposure to chemicals (Anhydrides, 
Isocyanates and metals) known to induce occupational asthma 
was most likely the etiology of the veteran's asthma.  

Additionally, the veteran underwent a VA respiratory 
examination in December 2002.  There is no indication that 
the examiner reviewed the claims file.  The veteran reported 
that he smoked cigarettes from 1957 to 1980 and that he had 
quit for about twenty-two years.  He stated that while he was 
in the Air Force he was exposed to chemicals and fumes.  He 
noted that he was exposed to paint, paint thinner, resins, 
gules, zinc bromate, DDT, and toluene.  As to an impression, 
the examiner indicated that the veteran had severe COPD and 
that such was more likely than not related to his prior 
exposure to chemicals in the service.  

The Board observes that the references to the veteran's 
exposure to chemicals during service, as indicated by Dr. 
Bourghli and the VA examiner are apparently based solely on 
the history provided by the veteran.  See Reonal v. Brown, 5 
Vet.App. 458 (1993).  Although the veteran has consistently 
stated and testified that he was exposed to numerous 
chemicals during service, there is no specific verification 
of such exposure of record.  

Additionally, the Board observes that there is no indication 
that Dr. Bourghli and the VA examiner reviewed the veteran's 
claims file in providing their opinions.  Although an 
examiner can render a current diagnosis based on his 
examination of the claimant, without a thorough review of the 
record, his opinion regarding etiology can be no better than 
the facts alleged by the claimant.  See Swann v. Brown, 5 
Vet.App. 229 (1993).  

However, as noted above, the veteran's service medical 
records do show treatment for respiratory complaints during 
service.  Additionally, the veteran has been diagnosed with a 
current respiratory disorder and there is evidence of record, 
albeit of a lessened probative value, relating at least some 
of the veteran's current respiratory pathology to his period 
of service from February 1955 to December 1967.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

After considering all the evidence, the Board concludes that 
a repository disorder was incurred in service, and service 
connection is warranted.  The benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)) has been considered in making this 
decision.  

The Board notes that the grant of service connection for a 
"respiratory disorder" is based on the veteran's treatment 
during service for respiratory complaints, his current 
diagnosed respiratory disorders, indications of exposure to 
hazardous materials during service, and the medical opinions 
that clearly support his claim.  This decision does not imply 
that all of the veteran's respiratory disorders are the 
result of his military service from many years ago, including 
any respiratory disorder caused by the veteran's many years 
of smoking.  The facts in this case do support a finding that 
some of the veteran's difficulties are associated with his 
military service.  The nature and extent of the disorder 
associated with service from February 1955 to December 1967, 
as well as the nature and extent of any separate respiratory 
disorder the veteran may have that is not the result of 
service, is not at issue before the Board at this time.    

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a July 2002 letter, 
an October 2002 letter, a June 2003 statement of the case, an 
August 2003 letter, and at the January 2005 Board hearing, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a right knee disability.  The 
discussions in the rating decisions, the statement of the 
case, and the Board hearing held in January 2005, have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for a respiratory disorder is granted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


